43 F.3d 1465
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eric A. COBB, Plaintiff Appellant,v.CAROLINE CORRECTIONAL UNIT # 2, Department of Corrections;Edward Meeks, Defendants Appellees.
No. 94-6571.
United States Court of Appeals, Fourth Circuit.
Submitted November 22, 1994.Decided December 15, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert E. Payne, District Judge.  (CA-93-861)
Eric A. Cobb, appellant pro se.  Neil Anthony Gordon McPhie, Office of the Attorney General of Virginia, Richmond, VA, for appellees.
E.D.Va.
AFFIRMED.
Before HALL and LUTTIG, Circuit Judges, and PHILLIPS, Senior Circuit Judge.

PER CURIAM

1
Appellant appeals from the district court's order denying relief under Title VII.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Cobb v. Caroline Correctional Unit, No. CA-93-861 (E.D. Va.  May 9, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*

AFFIRMED


*
 Because Cobb has expressed a desire to submit new evidence, we note that such action is not permitted on appeal